DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Upon further review and consideration, the previously indicated allowable subject matter has been withdrawn.  A new non-final Office Action is set forth below.

Claim Status
Claims 1-6, 9 and 10 are pending.  Examiner acknowledges Applicant’s amendments to claims 1 and 10 and canceled claims 7 and 8.

Drawings
The drawings are objected to because in Figure 3, drawing element “22” should be --2--.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See claim 1 as shown below.
Correction is required.

Claim 1 is objected to because of the following informalities:
Line 26 – replace “and/or” with --and-- as claim 1 recites that “each have a first slide groove”.
Line 27 – replace “groove extends” with --grooves extend--.
Line 29 – add --one of-- before “the first”.
Line 29 – replace “groove” with --grooves--.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillet et al U.S. Patent No. 8,336,919.

With regard to claim 1, and as seen in Figure 1, Gillet al disclose a pipe connecting structure for joining a first pipe having a limiting groove, comprising:
a second pipe (at D, C) and
a limiting member (at 3);
one end of the second pipe being formed with a second connecting portion (portion at D),
the second connecting portion (portion at D) being provided with a receiving hole (hole of 12) for receiving one end of the first pipe, the receiving hole being disposed along an axial direction (axial direction from T-C) of the second connecting portion and communicating with the second pipe;
the limiting member (at 3) including
a pressing portion (at 25) and

the two elastic portions oppositely clamp an outer circumference of the second connecting portion (see Figure 4),
the limiting member having an opening (opening between 27, 27 – see Figure 1) formed between the two elastic portions;
opposing sides of the two elastic portions each having a first curved surface (top curved surface of 27, 27) that matches the outer circumference of the second connecting portion;
the limiting member being formed with an accommodating space (see Figure 14 below – the limiting member is shown more clearly in Figure 14 which is a variant of Figure 1 wherein the only difference is that the limiting member of Figure 14 includes stop catches on the elastic portions 27, 27), the accommodating space being located between one side of the first curved surface, away from the opening, and an inner side of the pressing portion,
a junction of the side of the first curved surface and the accommodating space being formed with a limiting flange (see Figure 14 below) protruding from a side wall of the accommodating space;
at least one of the first curved surfaces of the two elastic portions being provided with a limiting protrusion (at 29),
the second connecting portion being formed with a side hole (at 15 – column 6, lines 54-55) corresponding in position to the limiting protrusion, the side hole being in communication with the receiving hole;
the limiting protrusion being inserted through the side hole (at column 6, lines 53-55) to be engaged in the limiting groove,

wherein opposing surfaces of the first stop wall (see slide groove at top of Figure 4 for 31 or as seen in Figure 12) and/or the second stop wall (see slide groove at bottom of Figure 5 for guide protrusion of 3) each have a first slide groove, the first slide groove extends in a direction same as a moving direction of the limiting member, one end of the pressing portion is provided with a guide protrusion (see Figure 14 below), and the guide protrusion is movably fitted in the first slide groove (see Figures 4 and 8 where the limiting member 3 is attached to D).
Note: the first pipe with the limiting groove is not a part of the claimed invention.


    PNG
    media_image1.png
    555
    461
    media_image1.png
    Greyscale

With regard to claim 2, and as seen in Figure 1, Gillet al disclose wherein one end of the limiting protrusion is formed with a second curved surface matching a bottom of the limiting groove (second curved surface of 29).

With regard to claim 3, and as seen in Figure 1, Gillet al disclose wherein each of the first curved surfaces of the two elastic portions is formed with the limiting protrusion (at 29, 29).



With regard to claim 5, and as seen in Figure 1, Gillet al disclose wherein the limiting protrusion (at 29) is formed at one end of the first curved surface (see Figure 14).

With regard to claim 6, and as seen in Figure 1, Gillet al disclose wherein the end of the second pipe (at D, C) is provided with a second connecting member (at C); one end of the second connecting member is connected to the second pipe, another end of the second connecting member is formed with the second connecting portion; the second connecting portion is formed with a second through hole (hole thru C) communicating with the receiving hole, and the second through hole is disposed along the axial direction of the second connecting portion.

With regard to claim 9, and as seen in Figure 1, Gillet al disclose wherein the second connecting portion (at D) is formed with a stopper (at 17) corresponding in position to the opening of the limiting member.

With regard to claim 10, and as seen in Figure 1, Gillet al disclose wherein two sides of the stopper are formed with second slide grooves (second slides grooves between 17 and 19 – note that the second slide grooves are similar as the second slide grooves as shown in Figure 3 of the instant application), and respective ends of the elastic portions are slidably connected to the second slide grooves (see Figures 4 and 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Yamada and Chaumeron are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679